Citation Nr: 1046361	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-50 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for abdominal aortic aneurysm, 
claimed as heart condition, to include as due to the service 
connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The appellant had active service from August 1949 to September 
1952.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2010, the Board remanded the claim for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the Court") 
held that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of the 
Board are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that case 
are precedent to be followed in all cases presently in remand 
status.  Id.

In a Board remand of August 2010 the RO was requested to "obtain 
a medical opinion from a cardiovascular specialist regarding the 
nature and etiology of the appellant's abdominal aortic 
aneurysm."

A VA medical opinion was obtained in September 2010.  However, 
while the examiner was a physician, it was noted she was a 
general practitioner.  Therefore, the Board finds that the RO did 
not comply with the Board's order to obtain a medical opinion 
form a cardiovascular specialist and unfortunately, this case 
must be remanded once again.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should obtain a medical opinion 
from a cardiovascular specialist regarding 
the nature and etiology of the appellant's 
abdominal aortic aneurysm.  The examiner 
is asked to address the following 
questions:

(a)  What are the causes of an abdominal 
aortic aneurysm?

(b)  What is the specific cause of the 
appellant's abdominal aortic aneurysm?

(c)  Was the appellant's aortic aneurysm 
caused by or aggravated by his service 
connected PTSD and/or hypertension?  The 
examiner is asked to address the 
relationship, if any, to both the PTSD and 
hypertension.

(d)  If it si determined that the 
appellant's abdominal aortic aneurysm was 
aggravated by either PTSD and/or 
hypertension, provide the pre-aggravation 
baseline of the abdominal aortic aneurysm.

The claim file must be made available to 
the examiner.  A complete rationale for 
any opinion rendered must be provided.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.   The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



